Opinion by
Cole, J.
At the trial petitioner testified that this was his first experience with the importation of merchandise and that he had no knowledge of the value of chewing gum either in Mexico or in this country. He accepted the consular invoice, prepared by the foreign exporter, and gave it to his customs broker to prepare the necessary entry papers. The broker testified that in entering the merchandise the purchase price set forth on the consular invoice was overlooked, the oversight being due to the location of the statement in an unusual space at the bottom of the said document. On the record presented it was held that there was no attempt to defraud the Government or deceive the appraiser as to the value of the merchandise. The petition was therefore granted.